Luke, J.
1. Exceptions to prejudicial remarks made by the court upon the trial of a criminal case, or like remarks made by the solicitor-general in his argument to the jury, cannot be considered by this court, unless a motion for a mistrial based thereon was made and denied. Stapleton v. State, 19 Ga. App. 36 (13) (90 S. E. 1029); Gilbert v. State, 25 Ga. App. 384 (2) (103 S. E. 694). Under this ruling, grounds .5 and 6 of the amendment to the motion for a new trial raise no question for determination by this court.
2. None of the remaining grounds of the amendment to the motion for a new trial shows material error.
3. There'was some slight evidence which authorized the verdict, and, the finding of the jury having been approved by the trial judge, this court is without authority to interfere. Lacount v. State, 25 Ga. App. 767 (104 S. E. 920).

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.